UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ABDUL HAMID AL-GHIZZAWI,

         Petitioner,
                v.                                         Civil Action No. 05-2378 (JDB)
 GEORGE W. BUSH, et al.,

         Respondents.


                                              ORDER

       Before the Court is [277] respondents' emergency motion to enforce the protective orders

in this case, which was filed yesterday. Respondents ask the Court to order petitioner's counsel

to remove an article from her website that respondents contend reveals protected information.

See Resp'ts' Mot. to Enforce the Protective Orders [Docket Entry 273], at 1. They also request

that the Court direct petitioner's counsel "not to further disseminate 'protected' information." Id.

For her part, petitioner's counsel asserts that the information she posted on her website and used

in the article was disclosed by the government before the present dispute. See Pet'r's Opp'n to

Respt'ts' Mot. [Docket Entry 274], at 5. Accordingly, she offers, "it is an extraordinarily odd

situation to permit everyone else in the world to discuss this matter except counsel." Id. She also

suggests that this Court has no jurisdiction to address a filing made in the Supreme Court in

petitioner's original habeas corpus proceeding. See Pet'r's Supplemental Resp. to Resp'ts' Mot.

[Docket Entry 276], at 2-3.

       Petitioner's counsel is bound by the various protective orders in this case, whether or not

any "protected" information is now available on the internet. Here, despite its apparent

inadvertent disclosure, the disputed information remains "protected" material. And accordingly,
petitioner's counsel is precluded from disclosing it. Therefore, it is hereby

        ORDERED that respondents' motion is GRANTED pending further order of the Court;

it is further

        ORDERED that petitioner's counsel shall remove the article entitled "The Muzzle is

Back On" from her website because it contains "protected" information and derivative material; it

is further

        ORDERED that petitioner's counsel shall not disclose "protected" information and

information or documents derived from "protected" information as defined by the protective

orders in this case; and it is further

        ORDERED that the parties may file supplemental memoranda, limited to fifteen (15)

pages, addressing this matter by not later than December 7, 2009.

        SO ORDERED.

                                                                         /s/
                                                                   JOHN D. BATES
                                                              United States District Judge

Dated: November 25, 2009